— In an action to recover damages for personal injuries, defendant Bernal appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated May 20, 1975, as, in denying plaintiff’s motion to inter alia strike said defendant’s answer, did so only on condition that said defendant comply with plaintiffs notice for discovery and inspection within 30 days. Order reversed insofar as appealed from, with $50 costs and disbursements, and motion denied unconditionally (22A NYCRR 675.6, 675.7). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.